t c memo united_states tax_court harry e cantrell jr petitioner v commissioner of internal revenue respondent docket no 7095-05l filed date john s ponseti for petitioner ardney j boland iii for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in determining to proceed with the collection of petitioner’s federal_income_tax liability relating to findings_of_fact during petitioner operated the law offices of harry e cantrell and taught criminal_law at southern university on date petitioner and his former spouse filed their joint federal_income_tax return relating to but failed to pay the full amount of tax reported on the return respondent subsequently assessed petitioner’s self-reported tax_liability of dollar_figure on date respondent sent petitioner and his former spouse a letter notice_of_intent_to_levy and notice of your right to a hearing relating to on date respondent sent petitioner and his former spouse a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to petitioner timely requested a collection_due_process cdp hearing relating to both notices and filed a form 1040x amended u s individual_income_tax_return amended_return relating to petitioner on the amended_return reported dollar_figure of deductions on schedule a itemized_deductions dollar_figure of expenses on schedule c profit or loss from business and a tax_liability of dollar_figure on date appeal sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times officer catherine smith ao smith contacted petitioner to discuss the amended_return and to schedule a cdp hearing by facsimile on date ao smith scheduled a cdp hearing and provided petitioner with a payoff amount corresponding to the tax_liability reported on the amended_return on date petitioner gave ao smith a dollar_figure check equal to the payoff amount provided in the date facsimile after meeting with petitioner ao smith forwarded the amended_return to be examined by revenue_agent earline brown ra brown by letter dated date ra brown informed petitioner and his former spouse that the amended_return was under examination ra brown requested a meeting with petitioner to discuss three preliminary items repair expenses vehicle expenses and charitable_contribution deductions on date petitioner’s former spouse informed ra brown that petitioner had moved on date ra brown sent petitioner two letters one to an address provided by petitioner’s former spouse and another to the address reported on petitioner’s cdp request on the same day petitioner 2this amount included the tax_liability reported on the amended_return of dollar_figure an estimated_tax addition_to_tax of dollar_figure a failure to timely pay addition_to_tax of dollar_figure and interest of dollar_figure these amounts are rounded to the nearest dollar and his representative left messages requesting ra brown to return their calls from date through date ra brown petitioner and his representative exchanged numerous voice mail messages in an unsuccessful attempt to schedule a meeting on date ra brown called petitioner to inform him that she was going to recommend rejection of the amended_return because petitioner had failed to schedule a meeting shortly thereafter petitioner’s secretary informed ra brown that petitioner would call on date ra brown advised petitioner’s secretary that if petitioner did not call on date the case would be returned to ao smith petitioner did not call and on date ra brown returned petitioner’s case to ao smith and recommended rejection of the amended_return petitioner did not provide any documentation supporting the deductions claimed on the amended_return on date respondent issued a notice_of_determination sustaining the proposed collection actions on date petitioner while residing in louisiana filed his petition with the court opinion during a cdp hearing the taxpayer may raise relevant issues such as spousal defenses the appropriateness of the proposed collection action and possible collection alternatives sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 c when a taxpayer’s underlying tax_liability is properly at issue the court reviews the underlying tax_liability de novo and all other administrative determinations for abuse_of_discretion 461_f3d_610 5th cir petitioner did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute his underlying tax_liability see sec_6330 122_tc_1 holding that taxpayers who self-reported their tax_liability did not have a prior opportunity to dispute their underlying tax_liability furthermore respondent acknowledged in the notice_of_determination that during the hearing petitioner raised the existence or amount of the liability petitioner’s underlying tax_liability was properly at issue and therefore we review his underlying tax_liability de novo see christopher cross inc f 3d pincite on the original return relating to petitioner reported adjusted_gross_income of dollar_figure a standard_deduction of dollar_figure and a total_tax liability of dollar_figure petitioner contends that the amended_return properly reflects his federal_income_tax liability relating to on the amended_return petitioner reported dollar_figure of deductions on schedule a itemized_deductions dollar_figure of expenses on schedule c profit and loss from business and a tax_liability of dollar_figure petitioner wrote see attached on part ii explanation of changes to income deductions and credits of the amended_return but did not attach an explanation the commissioner is not required to accept an amended_return see 464_us_386 holding that an amended_return is a creature of administrative origin and grace 20_tc_79 holding that the acceptance or rejection of an amended_return is solely within the discretion of the commissioner petitioner 3on the original return petitioner reported withholding payments of dollar_figure and an estimated_tax addition_to_tax of dollar_figure 4on the amended_return petitioner reported withholding payments of dollar_figure contends that his dollar_figure payment on date settled his federal_income_tax liability relating to only authorized agents or officials representing the commissioner however may enter into settlement agreements see 136_tc_475 appeals officers simply do not have authority to enter into administrative settlements see id pincite accordingly ao smith’s acceptance of petitioner’s dollar_figure check did not settle hi sec_2001 federal_income_tax liability see 510_f2d_112 5th cir per curiam holding that a settlement agreement cannot be imputed by the government’s acceptance of a taxpayer’s check johnson v commissioner t c pincite holding that the government is not bound by an implicit agreement entered into by an individual who lacks actual authority in addition there is insufficient evidence in the record to establish that petitioner paid_or_incurred the expenses reported on the amended_return petitioner further contends that respondent’s determination to proceed with the collection action was an abuse_of_discretion because petitioner was denied a reasonable opportunity to defend his amended_return we review respondent’s determination for abuse_of_discretion and petitioner must establish clear taxpayer abuse and unfairness see christopher cross inc f 3d pincite after speaking with petitioner’s secretary on date ra brown gave petitioner a final opportunity to schedule a meeting and petitioner failed to do so furthermore petitioner failed to provide documentation supporting the deductions claimed on the amended_return respondent did not abuse his discretion in determining to proceed with collection of petitioner’s dollar_figure self-reported federal_income_tax liability relating to see id pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
